                                                                                   Case 2:20-cv-08082-GW-MAA Document 17 Filed 01/07/21 Page 1 of 2 Page ID #:62

                                                                                                                                                      JS-6
                                                                                    1

                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8
                                                                                                             UNITED STATES DISTRICT COURT
                                                                                    9

                                                                                   10                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        BELL SPORTS, INC.,                     No.: CV 20-8082-GW-MAAx
                                                                                   12
REED SMITH LLP




                                                                                                         Plaintiff,            ORDER RE DISMISSAL WITH
                                                                                   13                                          PREJUDICE WITH RETENTION
                                                                                        v.                                     OF JURISDICTION TO ENFORCE
                                                                                   14                                          SETTLEMENT AGREEMENT
                                                                                        NUTCASE, INC.,
                                                                                   15
                                                                                                      Defendant.
                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                     Case No: 2:20-CV-8082-GW-MAA
                                                                                             [PROPOSED] ORDER RE DISMISSAL WITH PREJUDICE WITH RETENTION OF
                                                                                                    JURISDICTION TO ENFORCE SETTLEMENT AGREEMENT
Case 2:20-cv-08082-GW-MAA Document 17 Filed 01/07/21 Page 2 of 2 Page ID #:63
